Citation Nr: 0926214	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-35 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress 
disorder from August 7, 2003, to June 7, 2005?

2.  What evaluation is warranted for posttraumatic stress 
disorder from June 8, 2005, to January 22, 2007?

3.  What evaluation is warranted for posttraumatic stress 
disorder from January 23, 2007?


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Providence, 
Rhode Island, Department of Veterans Affairs (VA) Regional 
Office (RO).

In a June 2008 decision, the Board denied evaluations in 
excess of those assigned by the RO for posttraumatic stress 
disorder.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2009, the Veteran and the Secretary of VA filed a 
joint motion to vacate the Board decision and remand it for 
more adequate reasons and bases for why it determined 
increased ratings were not warranted for posttraumatic stress 
disorder.  The case has been returned to the Board for 
further appellate review. 

In the June 2008 decision, the Board also denied a claim of 
entitlement to service connection for sleep apnea as being 
secondary to the service-connected posttraumatic stress 
disorder with anxiety disorder.  In the January 2009 joint 
motion, it was agreed upon that the Veteran was not appealing 
the denial of that claim.  Thus that issue is no longer part 
of the current appeal.  
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  From August 7, 2003, to May 4, 2005, posttraumatic stress 
disorder was not manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2.  From May 5, 2005, to January 22, 2007, posttraumatic 
stress disorder was not manifested by occupational and social 
impairment with reduced reliability and productivity.

3.  Since January 23, 2007, posttraumatic stress disorder has 
not been manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  From August 7, 2003, to May 4, 2005, an initial 
evaluation in excess of 10 percent for posttraumatic stress 
disorder was not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2008).

2.  As of May 5, 2005, an initial evaluation of 30 percent 
for posttraumatic stress disorder is warranted, but from May 
5, 2005, to January 22, 2007, an initial evaluation in excess 
of 30 percent is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411.

3.  Since January 23, 2007, an initial evaluation in excess 
of 50 percent is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  As service connection for 
posttraumatic stress disorder has been granted, and an 
initial rating and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment records and 
providing the Veteran with multiple VA examinations.  

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  In a May 2009 response to a letter sent to 
the Veteran, he indicated he had no additional evidence to 
submit.  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2008).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran's appeal for a higher rating for posttraumatic 
stress disorder stems from the rating decision that granted 
service connection and the initial rating.  The Court has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings") 
and dissatisfaction with determinations on later-filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  A claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time service connection is 
awarded until a final decision is made.  Id.  This is 
reflected in the Veteran's various ratings throughout the 
appeal. 

Under the rating criteria for posttraumatic stress disorder, 
a 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 30 percent rating is assigned when the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

Global Assessment of Functioning scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32).  A global assessment of 
functioning score of between 51 and 60 is defined as 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  A global 
assessment of functioning score of between 71-80 is defined 
as "If symptoms are present, they are transient and 
expectable reaction to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
Id.  A global assessment of functioning score of between 81-
90 is defined as, "Absent or minimal symptoms (e.g., mild 
anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  Id.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the Diagnostic and Statistical 
Manual of Mental Disorders, it does not assign disability 
percentages based solely on global assessment of functioning 
scores.  See 38 C.F.R. § 4.130.  Rather, global assessment of 
functioning scores are but one factor to be considered in 
conjunction with all the other evidence of record. 

The Board has reviewed all the evidence in the Veteran's 
claims file, to include his written contentions, service 
treatment records, VA treatment records, private medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

The Board will address each evaluation separately for 
simplicity.

I.  10 percent evaluation

The Board finds that the preponderance of the evidence is 
against an initial evaluation in excess of 10 percent from 
August 7, 2003, to May 4, 2005.  During this time period, the 
evidence preponderates against finding that he met the 
criteria for the 30 percent evaluation.  The Board notes that 
the August 27, 2003, letter from a social worker reports very 
few of the Veteran's symptoms at that time.  Rather, the 
social worker discussed the Veteran's past symptoms.  For 
example, he stated, "After discharge[,] he had to fly as 
part of his job and was anxious on every flight because of a 
fear of a crash."  He also stated, "[The Veteran] also had 
to give formal speeches as part of his job and never got over 
his anxiety over speaking to a group."  He also reported the 
Veteran having a temper problem after service and how 
employees of his company (the Veteran reported he was 
"highly successful" in his career after service) hid from 
him when he made a plant visit.  The Veteran retired in 1992 
or 1993.  While the social worker stated the Veteran retired 
in 1986, this is unsupported anywhere else in the record.  
Thus, the Board would conclude that in 2003, the Veteran was 
not traveling for work, giving speeches, or visiting plants.  
The Veteran made no report whatsoever about his current 
temper and how that impacted his current relationships.

As to the symptoms reported at that time, the social worker 
stated the Veteran reported having dreams and awakening in a 
cold sweat.  There is no evidence of how frequently this 
occurred.  

Before addressing the symptoms reported at the March 2004 VA 
examination, the Board notes that it has assigned the 
Veteran's report of symptoms at that time the highest 
probative value during the period posttraumatic stress 
disorder was rated as 10 percent disabling.  The amount of 
detail noted by the examiner and the candidness and honesty 
demonstrated in the Veteran's report of symptoms cannot be 
ignored.  There is no comparison between the details of the 
Veteran's symptoms in the March 2004 VA examination and those 
reported in the August 2003 evaluation.  The March 2004 is 
substantially more detailed than the August 2003 evaluation.  
Additionally, the August 2003 evaluation was done by a social 
worker with a masters degree.  The March 2004 VA examination 
was done by psychologist, although the Board relies more on 
the March 2004 examination mainly because the amount of 
detail reported.  The social worker diagnosed posttraumatic 
stress disorder without going through the specific criteria 
required for such diagnosis.  In marked contrast, the VA 
psychologist explained why he was unable to diagnose 
posttraumatic stress disorder and addressed which symptoms 
the Veteran did not demonstrate to substantiate his 
conclusion.  This supports the Board's decision to assign the 
March 2004 VA examination report more probative value.  

The Board does not find credible the Veteran's reports of a 
prior history of suicidal ideation which he began to report 
in May 2005.  See May 5, 2005, VA medical record, wherein the 
examiner stated, "periodic [suicidal ideations] with 
inactive plan and without intent ('off and on since service . 
. .')."  This statement is wholly inconsistent with the 
symptoms the Veteran reported at the March 2004 VA 
examination.  In this regard, the March 2004 examination 
report noted that "[The Veteran] denied any suicidal or 
homicidal ideation, or any history of suicidal or assaultive 
behaviors."  (Emphasis added.)  The Board has no reason to 
doubt the Veteran's denial of such symptoms.  Hence, the 
Board assigns it no probative value, and this finding applies 
throughout the appeal period.  

An August 2004 private medical record shows that the Veteran 
was seen at a psychiatric center for the purpose of 
documenting his entitlement to VA disability compensation.  
See August 23, 2004, private medical record.  In that record, 
the examiner stated that the Veteran's coping style and 
beliefs about illness were, "wants VA compensation."  Thus, 
the fact that the Veteran was looking for documentation to 
obtain compensation after having been denied compensation 
benefits because the August 2004 VA examiner did not diagnose 
a psychiatric disorder, much less a diagnosis of 
posttraumatic stress disorder, leads the Board to question 
his subsequent report of more severe symptoms.  Cf. 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a 
pecuniary interest may affect the credibility of a claimant's 
testimony).

In the August 2004 private medical record, under Axis I, the 
examiner entered, "None" and entered a global assessment of 
functioning score of 80 at that time and between 75 and 85 in 
the past year.  Such global assessment of functioning scores 
show a very mild psychiatric disorder.  See above 
descriptions of those global assessment of functioning scores 
which are described as "[i]f symptoms are present, they are 
transient," "no more than slight impairment in social, 
occupational, or school functioning," "[a]bsent or minimal 
symptoms," "socially effective, generally satisfied with 
life, no more than everyday problems or concerns."  Such 
symptoms do not meet or approximate the criteria for a 
30 percent evaluation.  The Board is aware that the report of 
symptoms in the August 2004 private medical record are 
minimal, but global assessment of functioning scores reported 
in that medical record are consistent with the symptoms 
described in the March 2004 VA examination report, which will 
now be discussed.

The symptoms reported at the time of the March 2004 VA 
examination in no way demonstrate that posttraumatic stress 
disorder was 30 percent disabling.  For example, the Veteran 
reported he had been married to his wife of 50 years and 
described their relationship as "very favorable."  He 
stated he was close to his brother, sister, his children, and 
had three close friends.  This is evidence against a finding 
of a social impairment, although the 10 percent evaluation 
contemplates social impairment due to mild or transient 
symptoms.  The examiner described the Veteran as cooperative, 
"very pleasant," groomed, oriented, and without evidence of 
an altered level of consciousness.  He had unimpaired 
concentration, intact abstract thinking, and was euthymic.  
The Veteran described himself as "jovial" or "very 
depressed."  He stated he had a rough time sleeping and 
would dream about an in-service plane crash, but also 
reported getting a solid seven to eight hours of 
"undisturbed rest."  Even if the Board accepted this as 
being evidence of "chronic sleep impairment," it does not 
find that meeting one of the symptoms listed under the 
30 percent evaluation warrants that evaluation.  
Additionally, the record shows that the Veteran has been 
diagnosed with severe sleep apnea, a nonservice connected 
disorder, and which unquestionably affects the appellant's 
sleeping ability.  

As stated above, the Veteran in March 2004 denied any 
suicidal or homicidal ideation or any history of suicidal 
ideation or assaultive behaviors.  He denied feelings of 
inadequacy, worthlessness, or hopelessness.  He also denied 
auditory, visual, or tactile hallucinations.  The Veteran 
denied "any symptoms of mania or panic attacks."  He 
reported having no problems with completing everyday 
household tasks.  The examiner stated there was no evidence 
of an impaired capacity to take care of himself.  The Veteran 
reported he helped with housework, shopping, and cooking.  
This is evidence against an "inability to perform" tasks.  

There was no report of a depressed mood.  The Veteran 
described himself as being jovial or very depressed, but 
there was no showing of a chronic depressed mood.  Moreover, 
the examiner described the Veteran as euthymic during the 
examination.  The Veteran specifically denied panic attacks.  
There was no report of any suspiciousness.  The examiner did 
not comment on the Veteran's memory, except he noted the 
Veteran was able to name all the presidents back to Kennedy.  
The Veteran was able to describe his childhood, which shows 
his long-term memory was intact.  He stated he drank three 
times a month and denied doing drugs, which shows the Veteran 
has very good judgment.  The examiner noted that the 
Veteran's physical illnesses, most of which are not service 
connected, had a "severe" impact on his psychosocial 
stressors.  With diagnoses of heart problems, severe sleep 
apnea, and a past history of prostate cancer (none of which 
are service connected), such statement by the examiner makes 
logical sense.  Finally, this examiner was unable to enter a 
diagnosis of an Axis I psychiatric disorder, which supports 
the Board's finding that any posttraumatic stress disorder 
symptoms were no more than mild.

A November 2004 private medical record shows that the 
examiner described the Veteran as pleasant and "vital."  He 
stated the Veteran had a well-organized history with normal 
language function.  He added the Veteran had full recent and 
remote recall and an appropriate affect and behavior.  This 
is evidence against a finding of memory loss.

A January 2005 VA treatment record indicates that the 
Veteran's depression evaluation was "positive."  The 
examiner stated that his condition was further evaluated, 
which did not establish evidence of "major depression" at 
that time.  

The Board is aware that the list of symptoms described under 
the 30 percent evaluation are examples of the type and 
severity of symptoms that such evaluation contemplates.  
Nevertheless, the Board finds that the severity of the 
Veteran's symptoms shown between August 2003 to May 4, 2005, 
are no more than mild and do not warrant more than a 
10 percent evaluation for all the reasons stated above.  
Stated simply, the evidence during this time period 
preponderates against a finding that the Veteran's 
posttraumatic stress disorder was 30 percent disabling prior 
to May 5, 2005.  

II.  30 percent evaluation

The RO assigned the 30 percent evaluation as of a June 8, 
2005, VA treatment record, which it found demonstrated 
increased symptomatology.  The Board finds that a May 5, 
2005, VA treatment record shows increased symptomatology, and 
thus grants an earlier effective date for the award of the 
30 percent evaluation to May 5, 2005.  However, the Board 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 30 percent between May 5, 
2005, and January 22, 2007.  The reasons follow.

The Board reiterates its finding that any report of chronic 
suicidal ideation prior to the time the Veteran first filed a 
claim for service connection for a psychiatric disorder in 
August 2003 is not credible.  Further, the fact that the 
Veteran has modified the history he offers over time causes 
the Board to question the Veteran's other reports of 
increased symptomatology after the March 2004 VA examination.  
In this regard, the Veteran went from describing his marriage 
as "very favorable" to reporting that his marriage was 
stressed.  He went from describing hobbies he enjoyed such as 
reading, woodcutting, gardening, etc., to saying he had no 
hobbies.  He went from describing having good relationships 
with his children and three close friends to saying he wanted 
to isolate himself.  In March 2004, he stated he had "really 
fine parents who were dedicated to the family" and denying 
any past physical abuse, to describing a physically abusive 
father.  In August 2003, the Veteran described his past work 
history as being "very successful."  Further, at the March 
2004 VA examination, the Veteran denied any feelings of 
inadequacy.  But in May 2005, he stated he felt he had 
"significant racial prejudice[s], with subsequent and 
continuing hyper-sensitivity to personal affronts and 
perceived injustice[s]."  Based on a review of the clinical 
findings in the March 2004 VA examination report and the May 
2005 VA treatment record, the Veteran did an "about face" 
regarding his symptoms.  Finally, the Board cannot ignore 
that the statement on the November 2004 private medical 
record indicating the Veteran was seeking documentation for 
VA compensation for posttraumatic stress disorder.

That said, as of May 5, 2005, there is evidence against a 
finding of any circumstantial, circumlocutory, or stereotyped 
speech.  For example, on that day, the Veteran was seen to 
have his posttraumatic stress disorder evaluated.  He was 
able to report the psychiatric symptoms he was experiencing.  
This shows his speech was rational and relevant.  In the June 
2005 VA treatment record, the examiner stated the Veteran had 
no formal thought disorder and no thought obsessions.  In a 
November 2005 private medical record, the examiner described 
the Veteran as having a "well-organized history with good 
language function and fund of knowledge."  This same 
examiner made almost identical findings in a November 2006 
medical record.  In the December 2005 VA examination report, 
the examiner stated the Veteran had normal speech and was 
oriented to person, place, time and situation.  He also 
stated there were no abnormalities of thought content.  

The Veteran has never reported any panic attacks.  Based on 
the Veteran's report of symptoms during examinations and 
medical appointments, it does not appear that he has 
difficulty in understanding complex commands, as he 
rationally answers the questions asked when being evaluated.  
In the June 2005 VA medical record, the examiner indicated 
the Veteran showed no difficulty concentrating.  In the 
November 2005 private medical record, the examiner stated the 
Veteran provided a well-organized history (the Veteran's 
medical history is extensive).  He repeated that same finding 
in a November 2006 private medical record.  In the December 
2005 VA examination report, the examiner noted the Veteran 
was attentively focused for the hour-long interview.  

There is competent evidence that the Veteran does not have 
impairment in either short- or long-term memory.  For 
example, the obvious must stated, when he has been examined, 
all professionals have been able to report the Veteran's 
history as reported by the Veteran.  Some examiners have made 
specific findings that there is no memory impairment.  See 
June 2005 VA medical record, November 2005 private medical 
record, December 2005 VA examination report, and November 
2006 private medical record.  Additionally, there is 
competent evidence that the Veteran has intact judgment.  See 
June 2005 VA medical record and December 2005 VA examination 
report.  Also evidence of intact judgment is the Veteran's 
decision to seek treatment for his psychiatric disorder, 
being able to maintain his hygiene, being cooperative when 
examined, showing good eye contact when examined, and other 
appropriate behavior.  

The Veteran has been married to his wife for more than 50 
years.  He has relationships with his two siblings, his three 
children, and his grandchildren.  Thus, he is capable of 
maintaining effective social relationships.  No professional 
has reported the Veteran has a flattened affect.  In fact, he 
has shown a range of emotions when examined.  In the June 
2005 VA medical record, the examiner stated the Veteran's 
severity of psychosocial stressors was moderate.  At the 
December 2005 VA examination, the Veteran stated he was not 
feeling anxious or depressed.  The examiner described the 
Veteran's psychiatric symptoms as mild to moderate and noted 
he was unable to make a case for "significant impairment."  
This is evidence against a finding that the Veteran's 
posttraumatic stress disorder with anxiety disorder warrants 
a 50 percent evaluation during this time period.  

Again, the Board is aware that the symptoms listed under the 
50 percent evaluation are examples of the type and severity 
of those contemplated by that evaluation.  The Board has 
looked at all the Veteran's symptoms in determining he 
warrants no more than a 30 percent evaluation during this 
time period.  There is no question the Veteran has symptoms 
of sadness, has reported feelings of worthlessness, has 
anxiety, has excessive worrying, and other symptoms, but 
these are not shown to more than moderately impair him.  He 
shows good eye contact when examined.  He is able to report 
his medical history in an organized fashion.  He has never 
physically assaulted anyone.  He is able to care for his own 
hygiene.  He helps around the house.  He has been married to 
the same woman for more than 50 years.  He has relationships 
with family members of various ages.  He speaks rationally 
and without memory impairment.  The VA psychologist who was 
seeing him regularly during this time period always described 
the Veteran as "mildly depressed."  In December 2006, they 
agreed the Veteran would stop having one-on-one treatment and 
would attend group treatment only.  That suggests 
improvement.

The global assessment of functioning scores reported during 
this time period are 56 and 60.  Such scores establish 
"moderate symptoms," which are fully contemplated by the 
30 percent evaluation.  

Reviewing all the evidence of record, the Board concludes the 
Veteran's disability picture between May 2005 and January 
2007 does not show that his symptoms more approximately meet 
the criteria for the 50 percent evaluation.  Thus, an initial 
evaluation in excess of 30 percent from May 5, 2005, to 
January 22, 2007, is denied.

III.  50 percent evaluation

The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence is against an initial 
evaluation in excess of 50 percent as of January 23, 2007.  
At the April 2007 VA examination, the Veteran denied current 
suicidal and homicidal ideations.  This is against a finding 
of suicidal ideation.  There is no evidence the Veteran has 
obsessional rituals interfering with his activities.  The 
Veteran denied delusions and hallucinations, and the examiner 
noted there was no evidence of a thought disorder.  The 
examiner stated the Veteran's facial expressions were 
appropriate.  She stated the Veteran's eye contract was good 
and noted she and the Veteran were able to develop a rapport 
"easily."  She found the Veteran was alert and oriented in 
all spheres and that his speech was clear.  The Veteran 
answered all questions appropriately.  This is evidence 
against a finding of speech being intermittently illogical, 
obscure or irrelevant; and against a finding of spatial 
disorientation.  

There has been no report of any near-continuous 
panic/depression affecting the Veteran's ability to function 
independently, appropriately, and effectively.  The Veteran's 
mood was described as "relaxed."  He reported his long-term 
marriage and having three children, all of with whom he 
reported having "good relationships."  This is against a 
finding that he is unable to establish and maintain effective 
relationships.  The examiner stated the Veteran's insight and 
judgment were good.  When summarizing her findings, the 
examiner described the Veteran's symptoms as fitting within 
the criteria of the 50 percent evaluation.  Her assigning him 
a global assessment of functioning score of 51 supports the 
finding that Veteran's disability picture is no more than 
50 percent disabling, as that global assessment of 
functioning score contemplates less severe symptoms than the 
50 percent evaluation does.  

Stated simply, the Board finds that the Veteran meets none of 
the criteria for the 70 percent evaluation.  

IV.  Extraschedular & Conclusion

The symptoms presented by the Veteran's posttraumatic stress 
disorder with anxiety disorder are fully contemplated by the 
rating schedule.  There is no evidence his disability picture 
is exceptional when compared to other Veterans with the same 
or similar disability.  There is no evidence that 
posttraumatic stress disorder at any time during the 
appellate term necessitated frequent hospitalization, and as 
noted, the Veteran has been retired for several decades.  
Hence, posttraumatic stress disorder has not had a marked 
interference with employment during the appellate term.  
Thus, the Board finds no evidence to indicate referral for 
extraschedular consideration.  Thun v. Peake, 22 Vet. App. 
111 (2008). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, except to the extent 
that entitlement to a 30 percent rating is established from 
May 5, 2005, the preponderance of the evidence is against the 
appellant's claim, and the doctrine is not otherwise for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for 
posttraumatic stress disorder from August 7, 2003, to May 4, 
2005 is denied.

An initial evaluation of 30 percent for posttraumatic stress 
disorder is granted as of May 5, 2005, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  

An initial evaluation in excess of 30 percent for 
posttraumatic stress disorder from May 5, 2005, to January 
22, 2007, is denied.

An initial evaluation in excess of 50 percent for 
posttraumatic stress disorder from January 23, 2007, is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


